Title: To George Washington from Abraham Bosomworth, 4 July 1758
From: Bosomworth, Abraham
To: Washington, George



Dear Sir
Camp at Reas Town 4th July 1758

I Desire you’ll be so good as forward the enclosed to Captn Gist that he may not be imposed upon by a Scalp which Captn

Johnny pretends to have taken with his Catawbas. Colo. Bouquet is well convinced of the Deceit & desires you will take Care Gist’s letter getts to Winchester before Johnny can, The Circumstances are so strong against him that they admit of no manner of doubt, therefore think he has been sufficiently rewarded for the Service he has done us & deserves not the least Countenance for such a Scandalous attempt. I hope to have the pleasure of seeing you soon & am Dr Sr With perfect regard Your most Obedt Hble Servt

A. Bosomworth


my Complts to Colo. Byrd &ca. Please to Seal Gists letter.

